Title: III: From the Countess of Huntingdon, 20 March 1784
From: Huntingdon, Selina Hastings, countess of
To: Washington, George



Sr
Bath [England] March 20 1784

I should lament the want of expression extremily did I believe it could convey with the exactness of truth the sensibility your most polite kind & friendly letter afforded me—any degree of your consideration for the most interesting views of my Heart which stands so connected with the service of the Indian nations eminently demands my perpetual thanks —no compliments can be accepted by you, the wise providence of God haveing called you to, & so honoured you in, a situation far above many of your Equals, & as one mark of his favour to his servants of old Has given, “The Nations to your sword & as the driven Stubble to your Bow”; allow me then to follow the comparison till that character shall as eminently belong to you—“He was called the Friend of God”—may therefore the Blessings obtained for the Poor so unite the Temporal with the eternal good of those miserable neglected and despised nations that they may be enabled to Bless you in future ages whose fatherly hand has yielded to their present & everlasting comfort—I am obliged to say that no early or intemperate zeal under a religious character, or those various superstitious impositions, too Generally taken up for Christian piety, does in any measure prevail with my passions for this end—to raise an altar for the Knowledge of the true God & Jesus Christ whom He hath sent—Where Ignorance alike of him & of themselves so evidently appears is my only object, & thus to convey the united Blessings of this Life, with the Lively Evidence of an eternity founded on the sure & only wise Testimony of Immutible truth, is all my wants or wishes in this matter & my poor

unworthy prayers are for those providences of God that may best prepare the way to so rational & great an end—I have been Induced from this great object before me to accept the obligeing offers of Sr James Jay (who was upon the point of embarking for America) to convey the outline of my design to each of the Governors  of those states in which from nearest access to the Indian Nations & from Soil & Climate a situation for many Hundred familys for the ⟨services⟩ of the Indians & the establishment of a people connected with me, should appear best—& whose objects would be to support the Gospel, & render those missionarys sent by me for the Indians, & their various ministrations among themselvs, the most consistently usefull for all—Should I be able to obtain a sufficient Quantity of Land suitable for such purposes, my Intentions would be to transfer both my trust estate with all my own property in Georgia for this more extensive prospect, of which from the extreme Heat of the Climate renders the labours of missionaries there of little advantage—this with the poor & little all I have to give on earth has been long devoted to God—Should ever so happy a Period arrive as in his tender mercy to us. We might be made the fortunate & honoured Instruments in that great day approaching for calling the Heathen Nations, as his Inheritance, to the Glorious Light of the Gospel, or should this appear any little prelude to so important an event the hearts of all men for this purpose will be made subject & as certainly no Intrested motives can appear but, on the contrary, a ready willingness to do & suffer his rightious will as his servants, so none can feel any effect from the accomplishment of this design but the increase of order, wealth, & the pure protestant faith carrying the Glad Tydings of Peace & Christian Love over the Earth—I indulge myself with the Hope of your forgiveness for an openness so due to you on a subject that interesting in its views to me & also considering it as so great an honour done me by your admitting a representation for your attention tho but for an hour—My kind & most excellent friend Mr Fairfax  undertakes the care of this packet for me—His noble Just & Equitable mind renders him the friend of my highest regard & his ever willing & important services engage me as one under the greatest obligations to him & who on all occasions has my first confidence—you must yet

bear with me by the liberty I take in Sending the copy of the letter to the Govern[or]s & outlines of the Plan, as no Reserves to you on the Subject is compatable with the Just honour & respect you must ever claim from me—could my best compliments & best wishes to Mrs Washington be rendered acceptable she would help to Plead my Pardon with you for this unreasonable long letter but which does certainly contain in meaning the truest & most faithfull regard from Sr, yours & Her most devoted obedient & most Humble Sert

S: Huntingdon

